                               Case 3:19-cv-05941-WHA Document 55-2 Filed 03/12/20 Page 1 of 1
                                Redwood City Salt Plant JD (March 1, 2019) Administrative Record Index - Addendum



NUMBER    TITLE                                                                                                         DATE       SOURCE

AR06157   Cargill Maintenance Report, Aug. 31, 1999, ACOE File 19009S98                                               1992-04-01   Cargill

AR06169   Cargill Maintenance Report, Sept. 13 2000, ACOE File 19009S98                                               2000-09-13   Cargill

AR06180   Notice of Intent for General Permit to Discharge Stormwater Associated with Industrial Activity, WQ Order   1992-04-01   SWRCB
          No. 91-13-DWQ (Apr. 1, 1992)
AR06188   Administrative Extension of NPDES Permits CA0028703, CA0028690, CA0028681 for Newark, Redwood               2012-11-30   SF RWQCB
          City, and Napa 11.30.12
AR06192   RWQCB Inspection of Cargill, Inc.’s Redwood City Salt Plant and Newark Plant, Nov. 30, 2012                 2012-11-30   SF RWQCB

AR06204   RWQCB staff handwritten notes for Aug. 9, 1990 inspections on Leslie Salt’s Newark and Redwood City         1990-04-09   SF RWQCB
          plants
AR06208   CDM Inc., Report on Proposed Discharge of Bittern prepared for Leslie Salt (Mar. 31, 1972)                  1972-03-31   Leslie Salt

AR06223   Leslie Salt Company, Southbay Production Facilities, base aerial photography (April 1985)                    1985-04     Leslie Salt

AR06225   Cargill Salt 1999-2000 Maintenance Work Plan (Mar. 22, 1999)                                                1999-03-22   Cargill




                                                                          Page 1 of 1
